DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant states that they do not concede that element 116 of Bierhuizen et al. is a light guide element, but does not state the reasons that Applicant believes the element is not a light guide element.  
It is contemplated that Applicant may be trying to imply that the light guide element requires total internal reflection.  However, Applicant’s embodiments and claims include some embodiments where the body comprises a reflective external coating applied at the interface between the body of the guide element and the bottom of the through-hole. (Page 8, lines 12-18, claim 8).  Therefore, it is not clear if Applicant’s argument is actually that the embodiments require total internal reflection.
Applicant’s Specification Page 2, lines 24-30, recites “The guide element is an optical device through which light travels in a desired direction chiefly dependent on the shape of the guide element. Thanks to it, it is possible simultaneously to make the injection of light uniform, or even to limit the phenomenon of refraction within the sheet of glass by contriving for the rays of light to enter the sheet of glass at an angle of incidence that is high enough to allow total internal reflection of these rays off the main 
It is further noted that in some cases in the art, the term light guide is used to mean “a structure that guides light within the structure using total internal reflection,” as seen for example in Aieta et al. (US PGPub 2019/0155105 A1) Paragraph 29.
Assuming arguendo that the term light guide were to require total internal reflection to guide the light, Bierhuizen et al. recites “no reflective coating is necessary or used if the lens 116 design is based on total internal reflection within the lens material.”  
Therefore, it is clear that element 116 of Bierhuizen et al. has at least one embodiment that uses total internal reflection.  Insofar, as Applicant’s statement of lack of concession of the lens of Bierhuizen et al. being a light guide is related to the use of the term light guide as requiring total internal reflection, since the element 116 Bierhuizen et al. uses total internal reflection, one having ordinary skill in the art would consider the element 116 of Bierhuizen et al. to be a light guide element within the scope of the claim.

Applicant argues that the light guide element of Bierhuizen et al. does not extend along the internal wall of the through-hole.  
However, the side-view shape of the element 116 is seen in Fig. 3A and the plan-view shape is seen in Fig. 5B with the additional recitation that “There may be a small air gap, such as 25 microns, between the lens 116 and the walls of the cavity 104 to 

Applicant argues that Bierhuizen et al. only has one LED 110. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As seen in MPEP §2143(C)(D), the use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Since the light source of Verrat-Debailleul comprises a plurality of diodes 3 with emission faces 31 directed laterally the plurality of diodes 3 of Verrat-Debailleul are analogous in nature to the output pattern of the side emitting diode 110 which individually outputs light laterally.  Therefore, in making the modification to include the light guide element, it would be obvious to place the light guide element in common and 

Applicant argues on Page 9 that the rejection of claim 1 constitutes impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As discussed above, since the light source of Verrat-Debailleul comprises a plurality of diodes 3 with emission faces 31 directed laterally the plurality of diodes 3 of Verrat-Debailleul are analogous in nature to the output pattern of the side emitting diode 110 which individually outputs light laterally.  Therefore, in making the modification to include the light guide element, it would be obvious to place the light guide element in common and surrounding the plurality of diodes of Verrat-Debailleul in order to predictably receive light from each of the plurality of diodes and analogously collimate and direct the light horizontally into the waveguide, as taught by Bierhuizen et al.



Page 14, line 8 of Applicant’s remarks refers to claim 27, but it appears that this is a typo and should refer to claim 29.
Applicant argues with respect to claim 29 that the applied prior art does not teach the output face extending along the internal wall of the through-hole and common to the plurality of inorganic light emitting diodes.  However, this is not persuasive for substantially the same reasons discussed with respect to claim 1.

Page 14, second to last Paragraph recites new claim 29, but it is believed this is a typo and should refer to new claim 31.  
Applicant points out that West has a textured surface, but is not Applicable to the combination.  However, this argument is moot in view of the new grounds of rejection to include Tseng (US PGPub 2006/0285356 A1), which teaches (Figs. 2-4) including diffusive protrusions 43 that form a textured output surface in order to provide for diffusion to create a more uniform light output by alleviating bands of bright and dark stripes (Paragraphs 16 and 17).

Specification
	The amendments filed 10/29/2021 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Objections
Claim 29 is objected to because of the following informalities:  
In claim 29, line 4 change “a plurality of inorganic light-emitting diode comprising an emission surface” to - -a plurality of inorganic light emitting diodes each comprising an emission surface- -. 
Appropriate correction is required.


	The amendments filed 10/29/2021 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the 112(b) rejection below, it is unclear if the scope of claim 25 should be as written or is a typo.  Insofar as the scope of claim 25 is recited as written, this scope constitutes new matter as the specification as originally filed does not discuss the output surface being in optical contact with the emission surface.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As discussed in the 112(b) rejection below, it is unclear if the scope of claim 25 should be as written or is a typo.  Insofar as the scope of claim 25 is recited as written, .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the output face is in optical contact via an adhesive with the emission surface.”  Applicant’s Specification Page 14, lines 25-28 recite “What is meant by ‘optical contact’ is two shaped surfaces in contact with each other or alternatively two surfaces which are connected by a transparent adhesive.”  While output face 62 of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 11, 13, 20, 22, 24, 28, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul (US PGPub 2015/0016132 A1) in view of Bierhuizen et al. (US PGPub 2010/0073597 A1) and West et al. (US PGPub 2003/0235050 A1).
As to claim 1, Verrat-Debailleul discloses (Figs. 2 or 3) an illuminating glazing unit comprising: - a first transparent sheet 1 of glass (Paragraph 43) or plastic drilled with a through-hole 4 delimited by an internal wall 14, -a plurality of light-emitting diodes 3 each comprising an emission surface 31 for emitting light in a main direction of emission substantially orthogonal to the emission surface 31.

    PNG
    media_image1.png
    222
    470
    media_image1.png
    Greyscale
 Verrat-Debailleul

    PNG
    media_image2.png
    232
    481
    media_image2.png
    Greyscale
 Verrat-Debailleul

Bierhuizen et al. teaches (Fig. 3A) making the light emitting diode 110 inorganic (Paragraph 20).  Furthermore, Bierhuizen et al. teaches a light guide element 116 comprising an input face (facing 110) arranged facing the emission surface, a body and an output face (facing 102) arranged facing the internal wall in order to collimate and direct the light horizontally into the waveguide 102 (Paragraph 29), wherein the light guide element extends along the internal wall of the through-hole (Paragraph 16, small air gap, Figs. 3A, 5A and 5B) such that the input face of the light guide element receives light emitted by the inorganic light emitting diode 110.

    PNG
    media_image3.png
    228
    506
    media_image3.png
    Greyscale
Bierhuizen et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the LED be an inorganic LED, since the selection from among known suitable alternatives for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a light guide element in order to collimate and direct the light horizontally into the waveguide, as taught by Bierhuizen et al.  Since the light source of Verrat-Debailleul comprises a plurality of diodes 3 with emission faces 31 directed laterally the plurality of diodes 3 of Verrat-
Verrat-Debailleul in view of Bierhuizen et al. does not explicitly state that the light emitting diode has an emission cone of at least 80º.
West et al. teaches (Fig. 5E and 7A) using an LED with an emission cone of at least 80º, emission cone (Fig. 4) to be directed to sheet 72.  

    PNG
    media_image4.png
    363
    468
    media_image4.png
    Greyscale
West et al. 

    PNG
    media_image5.png
    220
    491
    media_image5.png
    Greyscale
West et al.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the emission cone be at least 80º degrees, as taught by West et al., since the selection from among known suitable output ranges of light emitting diodes for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 2, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches that the input face is spaced away from the emission surface, or is in optical contact via an adhesive with the emission surface or is in physical contact, and/or the output face is spaced away from the internal wall (Bierhuizen et al. Paragraph 16) or is in optical contact via an adhesive or is in physical contact.
As to claim 3, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches that the input face and the body are housed in the through-hole (Bierhuizen et al. Fig. 3A), the input face being a non-planar surface and/or the output face being a non-planar surface (Bierhuizen et al. Fig. 5B).
As to claim 4, Verrat-Debailleul in view of Bierhuizen et al. and West et al.  teaches that the non-planar input face is equipped with light redirection system 
As to claim 5, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches that the input face faces the through-hole or is even in the through-hole (Bierhuizen et al. Fig. 3A, all of 116 is in through-hole).
As to claim 6, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches (Verrat-Debailleul Fig. 3) a second sheet of glass 2 (Paragraph 43) and a lamination interlayer 5 placed between the first sheet 1 and the second sheet 2.
As to claim 7, Verrat-Debailleul in view of Bierhuizen et al. and West et al.  teaches (Verrat-Debailleul Fig. 3) that the lamination interlayer 5 or the second sheet of glass 2 forms a bottom for the through-hole 4, the body of the light guide element (Bierhuizen et al. Fig. 3A #116) facing the bottom of the through-hole.
As to claim 8, Verrat-Debailleul in view of Bierhuizen et al. and West et al.  teaches (Bierhuizen et al. Fig. 3a) that the body 116 of the guide element 116 comprises a reflective external coating 152, 154 (Fig. 7, Paragraph 31) and is assembled in the bottom of the through-hole or 54848-8281-9228.v1HENNION, et al. - New (US National Phase of PCT/FR2018/050792)Attorney Docket: 077352-0505952assembled on an interior face of a cover (Bierhuizen et al. #114/150 analogous to Verrat-Debailleul #9) closing the through-hole (Verrat-Debailleul Fig. 3 #9), the cover delimiting a cavity enveloping the through-hole (Verrat-Debailleul Fig. 3).

As seen in Fig. 2 of Verrat-Debailleul, the mounting carrier is clearly shorter than the through-hole.  
Alternatively, Bierhuizen et al. teaches (Fig. 3A) making the light guide element 116 smaller than the hole in order to accommodate positioning tolerances (Paragraph 16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly make the carrier (element between 8 and 3 of Fig. 2 of Verrat-Debailleul) in order to accommodate positioning tolerances, similarly to that of Bierhuizen et al.
As to claim 11, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches (Verrat-Debailleul Fig. 3) that said light-emitting diode 3 are positioned facing the first sheet 1 at the periphery of the through-hole 4.  The light emitting faces 31 face first sheet 1.

As to claim 20, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches (Verrat-Debailleul Fig. 3) said input face is positioned facing the emission surface of said diodes 3. (See rejection of claim 1)
As to claim 22, Verrat-Debailleul is silent as to Applicant’s particular light extraction system.
Bierhuizen et al. teaches (Fig. 3A) teaches a light extraction system 108 for extraction of the light guided in the first sheet 102, the light extraction system 108 being a diffusing layer facing or on one of the main faces of the first sheet 102 or a texturing 108 of one of the main faces of the first sheet, or alternatively diffusing elements 108 in the first sheet (Paragraph 17) in order to extract the light.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include the extraction system of Bierhuizen et al., since the selection of from among known suitable extraction elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 24, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches that the output face of the light guide element extends along an entire periphery of the internal wall of the through-hole (Bierhuizen et al. Paragraph 16 small air gap, Figs. 3A, 5A, 5B).
As to claim 28, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches that the through-hole has a closed cross section and has a curved shape  
As to claim 29, Verrat-Debailleul discloses (Figs. 2 or 3) An illuminating glazing unit comprising: a first transparent sheet 1 of glass or plastic (Paragraph 43) drilled with a through-hole 4 delimited by an internal wall 14, a plurality of light-emitting diodes 3 each comprising an emission surface 31 for emitting light in a main direction of emission substantially orthogonal to the emission surface, and 6 4848-828 1-9228.vlHJENNION, et al. - 16/499,585 
Verrat-Debailleul is silent as to the light emitting diode being inorganic.  Furthermore, Verrat-Debailleul is silent as to Applicant’s light guide element.
Bierhuizen et al. teaches (Fig. 3A) making the light emitting diode 110 inorganic (Paragraph 20).  Furthermore, Bierhuizen et al. teaches a light guide element 116 comprising an input face (facing 110) arranged facing the emission surface, a body and an output face (facing 102) arranged facing the internal wall in order to collimate and direct the light horizontally into the waveguide 102 (Paragraph 29), wherein the output face of the light guide element extends along the internal wall of the through-hole (Paragraph 16, small air gap, Figs. 3A, 5A and 5B) such that the input face of the light guide element receives light emitted by the inorganic light emitting diode 110 and transmits the light towards the internal wall via the output face of the light guide element 116.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the LED be an inorganic LED, since the selection from among 
Verrat-Debailleul in view of Bierhuizen et al. does not explicitly state that the light emitting diode has an emission cone of at least 80º.
West et al. teaches (Fig. 5E and 7A) using an LED with an emission cone of at least 80º, emission cone (Fig. 4) to be directed to sheet 72.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the emission cone be at least 80º degrees, as taught by West et al., since the selection from among known suitable output ranges of light emitting diodes for their known purposes is generally within the abilities of one having ordinary skill in the art.
	As to claim 30, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches that the output face of the light guide element extends along an entire periphery .

Claims 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Bierhuizen et al. and West et al. as applied to claims 9 above, and further in view of Shimizu et al. (US PGPub 2011/0194034 A1).
As to claim 10, Verrat-Debailleul in view of Bierhuizen et al. and West et al. teaches (Verrat-Debailleul Fig. 2) an opaque black layer 8 (Paragraph 47) and a mounting carrier (element between 3 and 8), but is silent as to the mounting carrier itself being reflective or opaque.
Shimizu (Figs. 5 and 6) teaches carrier element 16aA being opaque reflective in order to redirect light (Paragraph 72).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the carrier opaque reflective in order to reflect light into the light guide, as taught by Shimizu.  It is noted that Fig. 6 of Shimizu is a reflective side and reflective bottom.  However, Fig. 5 of Shimizu also shows analogous bottom only carrier 16a.  While not explicitly recited to be reflective, one having ordinary skill in the art would understand or find it obvious that this element is also similarly reflective, otherwise absorption would cause light use efficiency losses.  Therefore, the similarly shaped carrier of Verrat-Debailleul Fig. 2 (between 3 and 8 of Fig. 2) would be obvious to also make reflective in order to increase light use efficiency.
Verrat-Debailleul is silent as to the light guide element having a free external wall spaced from the mounting carrier.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to have the guide element be a transparent free external wall spaced from the mounting carrier in order to form a total internal reflection surface, as taught by Bierhuizen et al.

Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Bierhuizen et al. and West et al. as applied to claims 1 and 2 above, and further in view of Kinoshita et al. (US PGPub 2007/0076433 A1).
As to claims 17 and 25, Verrat-Debailleul in view of Bierhuizen et al. and West et al. is silent as to using optical adhesive to bond the light guide element.
Kinoshita et al. teaches (Figs. 1 and 5) including an optical adhesive 8 between the sheet 3 and the lens 2/23 in order to reduce interfacial reflections (Paragraph 28).
Therefore, it would be obvious to one having ordinary skill in the art to make the guide element is assembled with the first sheet by74848-8281-9228.v1HENNION, et al. - New (US National Phase of PCT/FR2018/050792) Attorney Docket: 077352-0505952bonding at the interface between the internal wall of the through-hole and the output face of the guide element using an optical adhesive in order to reduce interfacial reflections, as taught by Kinoshita et al.
As discussed in the 112(b) rejection of claim 25, the claim is being examined as though it recited wherein the output face is in optical contact via an adhesive with the internal wall of the through-hole.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Bierhuizen et al. and West et al. as applied to claim 1 above, and further in view of Tseng (US PGPub 2006/0285356 A1).
As to claim 26, Verrat-Debailleul in view of Bierhuizen et al. and West et al. is silent as to the output face being a textured output face.
Tseng teaches (Figs. 2-4) including diffusive protrusions 43 that form a textured output surface in order to provide for diffusion to create a more uniform light output by alleviating bands of bright and dark stripes (Paragraphs 16 and 17).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the output face a textured output in order to create more uniform light output, as taught by Tseng.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Bierhuizen et al. and West et al. as applied to claim 1 above, and further in view of Burdlaski  et al. (WO 2007/002476 A2) and Ju et al. (US PGPub 2016/0356941 A1).
As to claim 27, Verrat-Debailleul in view of Bierhuizen et al. and West et al. is silent as to a height of the input face is greater than a height of the output face.
Burdlaski et al. teaches (Fig. 7c) a light guide element 40C with an input face (facing LED 20) with height that is greater than the height of output face (facing light guide 10) that provides redirection of light to an angular distribution that is accepted by the light guide 10 (Paragraph 36).

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the light guide element to have a height of the input face greater than a height of the output face in order to adapt to thinner light guide plates, as taught by Burdlaski et al. in order to adapt to thinner sheets, as taught by Ju et al.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verrat-Debailleul in view of Bierhuizen et al. and West et al. and Tseng.
As to claim 31, Verrat-Debailleul discloses (Figs. 2 or 3) an illuminating glazing unit comprising: a first transparent sheet 1 of glass or plastic (Paragraph 43) drilled with a through-hole 4 delimited by a lateral internal wall 14, a light-emitting diode 3 comprising an emission surface 31 for emitting light in a main direction of emission substantially orthogonal to the emission surface 31, the light-emitting diode 3 being arranged in the through-hole 4 such that the emission surface 31 of the inorganic light-emitting diode is oriented towards the lateral internal wall 14 of the through-hole 4, 
Verrat-Debailleul is silent as to the light emitting diode being inorganic.  Furthermore, Verrat-Debailleul is silent as to Applicant’s light guide element.
Bierhuizen et al. teaches (Fig. 3A) making the light emitting diode 110 inorganic (Paragraph 20).  Furthermore, Bierhuizen et al. teaches a light guide element 116 comprising an input face (facing 110) arranged facing the emission surface, a body and an output face (facing 102) arranged facing the internal wall.

Verrat-Debailleul in view of Bierhuizen et al. does not explicitly state that the light emitting diode has an emission cone of at least 80º.
West et al. teaches (Fig. 5E and 7A) using an LED with an emission cone of at least 80º, emission cone (Fig. 4) to be directed to sheet 72.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the emission cone be at least 80º degrees, as taught by West et al., since the selection from among known suitable output ranges of light emitting diodes for their known purposes is generally within the abilities of one having ordinary skill in the art.
Verrat-Debailleul in view of Bierhuizen et al. and West et al. is silent as to the output face being a textured output face.
Tseng teaches (Figs. 2-4) including diffusive protrusions 43 that form a textured output surface in order to provide for diffusion to create a more uniform light output by alleviating bands of bright and dark stripes (Paragraphs 16 and 17).

    PNG
    media_image6.png
    326
    653
    media_image6.png
    Greyscale
Tseng

    PNG
    media_image7.png
    433
    590
    media_image7.png
    Greyscale
Tseng

    PNG
    media_image8.png
    440
    542
    media_image8.png
    Greyscale
Tseng
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the output face a textured output in order to create more uniform light output, as taught by Tseng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.Y.H/           Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875